Judgment dismissing the complaint in an undefended action for absolute divorce reversed on the law, without costs, and an interlocutory judgment of divorce directed in favor of plaintiff, without costs. The fifth finding of fact is modified by striking out the word “ with ” in the second line thereof, and by inserting in its place the word “ without.” The conclusions of law are struck out, and in their place is inserted the following conclusion: The plaintiff is entitled to an interlocutory judgment against the defendant. We are of opinion there was no collusion. Carswell, Davis, Johnston and Adel, JJ., concur; Hagarty, J., dissents, being of opinion that the trial court’s determination of the quality of the evidence should not be disturbed.